Citation Nr: 1119902	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  07-00 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether the Veteran's daughter, M.E.G., may be recognized as a "helpless child" of the Veteran, on the basis of permanent incapacity for self-support prior to attaining the age of 18.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1997 until June 1990.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Phoenix, Arizona.

The Veteran was afforded a hearing in February 2009 before the undersigned Veterans Law Judge.  The transcript of the hearing is of record.  In a decision of April 2009, this matter was remanded for additional development.


FINDINGS OF FACT

1.  The Veteran's daughter, M.E.G., was born in February 1979 and attained the age of 18 in February 1997.

2.  At the time of her 18th birthday, M.E.G. had a mental defect rendering her permanently incapable of self-support.


CONCLUSION OF LAW

The criteria for recognition of M.E.G. as a "child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of eighteen have been met.  38 U.S.C.A. §§ 101(4), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.57, 3.159, 3.356 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, the Board is granting, in full, the benefit sought on appeal.  It is noted that in a hearing before the undersigned, the presiding Veterans Law Judge clarified the issues on appeal and identified potentially relevant additional evidence that the appellant may submit in support of their claim.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103.  Accordingly, because the benefit sought is granted, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Claim on Appeal

The issue on appeal is whether M.E.G. is entitled to recognition as a helpless child of the Veteran.  In order to establish such entitlement, it must be shown that the child was permanently incapable of self support by reason of mental or physical defect as of his or her 18th birthday.  38 C.F.R. § 3.356(a) (2010).  Rating determinations regarding helpless child status are made solely on the basis of whether the child is permanently incapable of self-support through her own efforts by reason of physical or mental defects - rating criteria applicable to disabled Veterans are not controlling.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Id.  A 'child' for VA benefits purposes must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 3.57(a)(1), 3.356 (2010).

Facts for consideration under 38 C.F.R. § 3.356 are:

(1) The fact that the 'child' is earning his or her own support is prima facie evidence that he or she is not incapable of self-support. Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support.

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors. Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self- support otherwise established.

(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.

The Court has held that the "focus of analysis must be on the claimant's condition at the time of her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  For purposes of establishing helpless child status, if the child is shown to be capable of self-support at eighteen, VA is required to proceed no further.  Id.  However, if a finding is made that the child was permanently incapable of self-support as of her 18th birthday, then, regardless of that finding, evidence of the child's continued incapacity is needed.  Id.

M.E.G. was born on February [redacted], 1979, as indicated by numerous documents of record.  In May 1993, at the age of 14, M.E.G. underwent a psychoeducational evaluation and it was determined that she was difficult to motivate, but testing results revealed her to be of essentially average intellectual functioning with marked deficiencies in the acquisition of basic academic skills of spelling and individual word recognition.  Considerable emotional and attitudinal factors contributed to her poor academic performance, and it was recommended that she be provided with counseling at the senior high school level.

An educational assessment of May 1996 indicates that M.E.G. had limited organizational skills, but was passing all her classes due to access to special assistance.

In a medication review conducted in January 1997, less than two weeks prior to her 18th birthday, M.E.G.'s affect was slow and she show signs of aggression as a way of dealing with anxiety in new situations.  She mentioned wanting to become a veterinarian, but was more likely to do vocationally oriented work.

In an evaluation in June 1997, four months after her 18th birthday, M.E.G. was reported to have developed a social phobia with panic attacks and she was avoiding going out in situations where she was alone.  As she described a panic attack in detail, she was observed clinging to her mother's side.

A mental impairment report completed in September 1997, after M.E.G.'s 18th birthday, indicated that she had poor social judgment, anxiety, mood swings, and a low frustration threshold.  Her history included shot-term memory problems, and agoraphobia with fear of leaving her home.  Her abilities to carry out detailed instructions, maintain attention and concentration, perform activities within a schedule, sustain a schedule without special supervision, and complete a normal workday without interruptions from psychologically based symptoms were all significantly limited.  She refused to leave the home, had limited ability to respond appropriately to criticism, and had difficulty responding appropriately to changes.  She had "very problematic" limitations with regard to the ability to travel in unfamiliar places, use public transportation, set realistic goals and make plans independently of others.  She was noted to have social phobia to the extent that she would not leave her home to go to a corner store alone.  The diagnosis was of agoraphobia with panic disorder.

During a February 2009 hearing before the undersigned, M.E.G.'s parents, including the Veteran, stated that as a child M.E.G. would not leave the house alone and was initially diagnosed with attention deficit hyperactivity disorder and social phobia.  It was indicated that M.E.G. has never worked as she will not submit an employment application and will not speak to strangers on the phone.  Twice her parents commented that she her level of functioning has remained largely unchanged from before she was 18 years of age, and now.

In July 2010 M.E.G. underwent a VA examination during which she was accompanied by her mother who did most of the speaking on her behalf.  M.E.G.'s mother indicated that M.E.G. would not accompany her to Wal-Mart, but that she did spend time with a childhood friend, and they were able to go out for dinner.  M.E.G. was alert, oriented and adequately groomed.  She implied that her overall mood was euthymic with periods of irritability and anxiousness.  M.E.G. made minimal eye contact and it was impossible to ascertain the rate, tone or volume of her speech.  Judgment and insight could not be assessed, and her intelligence was estimated to be average based on testing reviewed from the claims file.  The examiner concluded that M.E.G. was not incompetent prior to her 18th birthday.

The Board notes that in so far as the testimony of M.E.G.'s parents has been consistent with the competent observations of clinical professionals throughout the record, such testimony is credible.  The Board affords the testimony of M.E.G.'s parent's a high level of probative value given the intimate knowledge of M.E.G.'s symptoms that comes from having raised her and living with her today.

Following review of the evidence of record, the Board finds that entitlement to VA benefits based on helpless child status is shown to be warranted.  Specifically, while the conclusion of the 2010 VA examiner that M.E.G. as not incompetent prior to her 18th birthday has been considered, the Board notes that prior to her 18th birthday M.E.G. had become functionally house-bound as a result of agoraphobia.  Moreover, incompetence is not the standard for determining a helpless child.  While the mental impairment report of September 1997 was completed after M.E.G. reached the age of 18, the Board finds it to be highly probative especially insofar as it documents ongoing symptomatology.  There is no evidence of record to suggest that M.E.G. became suddenly worse on the day of that evaluation, and given prior reports the Board concludes that symptomatology indicated to be present in September 1997 we also present in February 1997, prior to M.E.G.'s 18th birthday.

Furthermore, according to the credible testimony of her parents, M.E.G.'s symptomatology, including her high levels of social phobia, has remained essentially unchanged since before her 18th birthday.

In conclusion, the evidence shows M.E.G. to have become permanently incapable of self-support before the age of 18.  38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 3.57(a)(1), 3.356 (2010).


ORDER

Entitlement to VA benefits on the basis of permanent incapacity for self-support prior to attaining the age of 18 is granted subject to the controlling regulations applicable to payment of monetary benefit.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


